PER CURIAM.
Plaintiff entered into a contract with partnership. This contract required partnership to purchase plaintiff’s interest in a limited partnership. Defendants guaranteed the contract. When the partnership refused to purchase, plaintiff brought suit on defendants’ guarantee. The plaintiff moved for summary judgment, which was granted. Defendants appeal.
An opinion reciting the detailed facts and restating the principles of law would have *311no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).